Citation Nr: 0906425	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  03-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.  

2.  Entitlement to an initial compensable disability rating 
for residual scars from shrapnel wounds to the right lower 
extremity.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from July 1980 
to July 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2006, the Board denied the Veteran's claim for 
service connection for arthritis of multiple joints and 
remanded the issue of entitlement to an initial compensable 
disability rating for residual scars from shrapnel wounds to 
the right lower extremity.  The Veteran appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (Court) and in September 2007, the parties filed a 
Joint Motion for Remand (Joint Motion).  By Order entered 
September 25, 2007, the Court granted this motion, vacated 
the March 2006 decision, and remanded the claim for 
compliance with the instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran claims service connection for arthritis of 
multiple joints.  He is currently service-connected for 
arthritis of the ankles and the knees.  The service treatment 
records show treatment for injuries to various joints during 
service.  An undated service medical record shows that the 
Veteran had reported left toe pain while playing basketball.  
The assessment was rule out fracture of the left great toe.  
A service medical record dated in May 1983 shows that the 
Veteran sustained trauma to the right thumb.  X-rays were 
within normal limits.  The diagnosis was contusion.  A 
service medical record dated in January 1987 shows that the 
Veteran sustained trauma to the right knuckle of the right 
hand.  There was no evidence of a fracture or of arthritis.  
A service medical record dated in July 1988 shows that the 
Veteran reported having jammed the fourth finger of the right 
hand.  X-rays were negative.  The assessment was contused 
right fourth finger.  A radiological report dated in February 
1992 shows that the Veteran had reported that his left wrist 
was very painful. X-rays were within normal limits.  A 
service medical record dated in May 1994 shows that the 
Veteran reported pain in the left fifth digit following a 
basketball injury two weeks earlier.  X-rays were taken to 
rule out a fracture.  A service medical record dated in April 
1995 shows that the Veteran had ligamentous strain of the 
right index finger.  X-rays were negative for a fracture.  In 
June 1996, the Veteran received several cuts and bruises from 
the explosion of a terrorist bomb. His injuries were 
consistent with those from a bomb that shattered glass.  He 
received medical treatment in the triage area, but this was 
not documented due to workload requirements on medical 
personnel and the veteran's immediate scheduled departure.

The Veteran applied for service connection August 2000, 
within one month of service discharge.  A VA examination in 
September 2000 was conducted.  X-rays were taken of the 
ankles and knees which showed arthritis, and service 
connection is in effect for these disabilities.  However, no 
X-rays were conducted for any other joints.  

The record shows that in March 2001, a private examiner noted 
that the Veteran had arthritis.  The specific joint or joints 
involved was not indicated and no X-rays were taken.  On VA 
examination in August 2003, the examiner reported that the 
Veteran had definite degenerative joint disease of the hips.  
No X-rays were taken.  VA treatment records show that in July 
2002 degenerative joint disease was noted as a medical 
problem and in July 2005, the Veteran reported a history of 
bilateral hip pain.  

A VA examination which includes a nexus opinion as to whether 
the Veteran has arthritis of multiple joints and the etiology 
of any arthritis found has not been conducted.  This should 
be accomplished on remand.  See 38 U.S.C.A. § 5103A(d).  

In December 2007, the Veteran indicated that he was referred 
by a VA doctor for physical therapy in 2005 and that he was 
treated seven times in physical therapy.  He reported that 
there are records in the Austin VA that have information from 
the doctor and physical therapy, and that this information 
should be associated with the claims file.  The most recent 
VA treatment records associated with the claims file are 
dated in 2003.  Hence, the RO must obtain all outstanding 
pertinent VA medical records since 2003.

Finally, the Board notes that the development requested in 
the March 2006 Board remand concerning the claim for an 
initial compensable disability rating for residual scars from 
shrapnel wounds to the right lower extremity has not yet been 
completed because the arthritis claim was appealed to the 
Court.  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Central Texas Veterans 
Health Care System and the North Texas 
Veterans Health Care System, dated from 
2003 forward.  

2.  Thereafter, schedule the Veteran for 
a VA orthopedic examination.  Provide the 
examiner with the claims file for review.  
The examiner must review the claims 
folder, including the service medical 
records.

All necessary special studies or tests, 
including x-rays, are to be accomplished.  
All pertinent diagnoses, including 
arthritis of any joint (including of the 
hips, hands, fingers, wrists, and toes), 
must be set forth specifically indicating 
the joint or joints involved.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that any currently existing 
arthritis of any joint had its onset 
during active service, within the one-
year period immediately following active 
service, or is otherwise related to an 
event occurring in service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Ensure that the development of the 
claim for an initial compensable 
disability rating for residual scars from 
shrapnel wounds to the right lower 
extremity, as requested in the March 2006 
Board Remand, has been completed.

4.  Finally, readjudicate the Veteran's 
claims.  If the decision remains adverse 
to the Veteran, he and his representative 
must be provided with an appropriate 
supplemental statement of the case, as 
well as an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


